        Case 1:13-cv-01215-TSC Document 225 Filed 07/17/20 Page 1 of 12




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 AMERICAN SOCIETY FOR TESTING
 AND MATERIALS d/b/a ASTM
 INTERNATIONAL;

 NATIONAL FIRE PROTECTION
 ASSOCIATION, INC.; and

 AMERICAN SOCIETY OF HEATING,
                                                      Case No. 1:13-cv-01215-TSC
 REFRIGERATING, AND AIR
 CONDITIONING ENGINEERS,

                        Plaintiffs/
                        Counter-Defendants,

 v.

 PUBLIC.RESOURCE.ORG, INC.,

                        Defendant/
                        Counter-Plaintiff.


           PLAINTIFFS’ SUPPLEMENTAL BRIEF REGARDING GEORGIA v.
                         PUBLIC.RESOURCE.ORG, INC.

       Pursuant to this Court’s July 9, 2020 Minute Order, Plaintiffs respectfully submit this

supplemental brief “regarding the impact, if any,” of Georgia v. Public.Resource.Org, Inc., 140

S. Ct. 1498 (2020), “on the parties’ pending summary judgment motions.” July 9, 2020 Minute

Order; see also Pls’ Second Mot. Summ. J., Dkt. 198; Public.Resource.Org, Inc. (“PRO”)

Second Mot. for Summ. J., Dkt. 202.

                                        INTRODUCTION

       Despite PRO having urged adoption of a much broader rule, the Supreme Court in

Georgia issued a narrow decision that does not impact the pending summary judgment motions.

Specifically, the Supreme Court held only that, because the annotations to Georgia’s official

code “are authored by an arm of the legislature in the course of its legislative duties, the

                                                  1
        Case 1:13-cv-01215-TSC Document 225 Filed 07/17/20 Page 2 of 12




government edicts doctrine puts them outside the reach of copyright protection.” Georgia, 140

S. Ct. at 1504 (emphasis added). Plaintiffs are private organizations, not judges or legislators,

and there is no evidence any judge or legislator authored any part of any of the works in this

case. A fortiori, Georgia does not affect the pending motions regarding the copyright question

the D.C. Circuit remanded to this Court: whether PRO’s copying of the entirety of Plaintiffs’

published standards qualifies for the fair use defense.

       Because Georgia does not impact the pending motions, PRO may use its supplemental

brief to raise arguments beyond Georgia—as PRO has done previously. See PRO’s Response to

Pls’ Request for a Telephonic Status Conference; Citation of Suppl. Authorities on Pending

Mots. for Summ. J., Dkt. 222, at 4-8 (“PRO Response”) (requesting new motion practice on

multiple issues other than fair use). This Court has held there are to be no more motions until

“after a ruling on the current motions and anticipated supplemental briefs.” July 9, 2020 Minute

Order. Plaintiffs respectfully urge the Court to disregard whatever extraneous arguments PRO

raises at this juncture and disallow PRO from expanding the scope of the D.C. Circuit’s remand

and further delaying these proceedings.

                                           ARGUMENT

I.     GEORGIA HAS NO BEARING ON THE FAIR USE INQUIRY THE D.C. CIRCUIT REMANDED
       FOR THIS COURT TO RESOLVE

       A.      The Georgia Decision

       The dispute in Georgia arose out of PRO’s copying and distribution of the “Official Code

of Georgia Annotated” (“OCGA”). The OCGA included both the text of state statutes and

annotations appearing below each statutory section that “generally include summaries of judicial

decisions applying a given provision, summaries of any pertinent opinions of the state attorney

general, and a list of related law review articles and similar reference materials,” as well as


                                                  2
        Case 1:13-cv-01215-TSC Document 225 Filed 07/17/20 Page 3 of 12




“editor’s notes” regarding the origin of statutory language. Georgia, 140 S. Ct. at 1504. Georgia

sued PRO for infringing the State’s copyright in the annotations portion of the OCGA.

       The annotations were the product of Georgia’s “Code Revision Commission,” an arm of

the state legislature. A majority of the Commission’s members are required to be state

legislators, and the state legislature funds the Commission and staffs it with employees of the

Office of Legislative Counsel. Id. The Commission contracts with Matthew Bender & Co. (part

of LexisNexis) to prepare the annotations “in the first instance . . . pursuant to a work-for-hire

agreement.” Id. at 1505. Accordingly, the Commission is deemed “the sole ‘author’ of the

work” under the Copyright Act. Id. at 1508; see also id. at 1505 (noting that the contract

expressly provides that the copyright in the OCGA “vests exclusively in the State of Georgia,

acting through the Commission” (quotations omitted)). Additionally, “the Commission

supervises [Matthew Bender & Co.’s] work and specifies what the annotations must include in

exacting detail.” Id. at 1505. The Commission presents the statutory text and annotations to the

legislature each year, and the legislature votes to “enact” the text, “merge” the text and

annotations, and “publish” the final product as the OCGA. Id. at 1504-05 (quotations and

alterations omitted).

       PRO urged the Supreme Court to extend the government edicts doctrine to any work

“ultimately adopted by or published under the authority of the State, thus conveying the State’s

legal authority.” PRO Supreme Court Merits Br. 44; see also id. at 35. PRO’s objective in

asking for such a broad rule was obvious: to try to have the issues in this lawsuit, which involve

standards authored by private parties, resolved in a case where the legislature authored the works

in question.




                                                  3
          Case 1:13-cv-01215-TSC Document 225 Filed 07/17/20 Page 4 of 12




          The Supreme Court did not adopt PRO’s broad rule. Instead, the Court held that the

proper legal framework is authorship—a principle firmly rooted in precedent:

          Over a century ago, we recognized a limitation on copyright protection for certain
          government work product, rooted in the Copyright Act’s “authorship”
          requirement. Under what has been dubbed the government edicts doctrine,
          officials empowered to speak with the force of law cannot be the authors of—and
          therefore cannot copyright—the works they create in the course of their official
          duties.

Georgia, 140 S. Ct. at 1504. The Court, in Banks v. Manchester, 128 U.S. 244 (1888), had held

that the government edicts doctrine applied to materials created by judges in the course of their

official duties. In Georgia, the Court held that the doctrine also applies to works created by

legislators in the course of their official duties.

          The Court summarized both the legal rule it adopted regarding authorship, and the

application of that rule in the case before it in the following passage:

          A careful examination of our government edicts precedents reveals a
          straightforward rule based on the identity of the author. Under the government
          edicts doctrine, judges—and, we now confirm, legislators—may not be
          considered the “authors” of the works they produce in the course of their official
          duties as judges and legislators. That rule applies regardless of whether a given
          material carries the force of law. And it applies to the annotations here because
          they are authored by an arm of the legislature in the course of its official duties.

Georgia, 140 S. Ct. at 1506. The Court further explained that the “straightforward rule” of the

government edicts doctrine “does not apply . . . to works created by government officials (or

private parties) who lack the authority to make or interpret the law.” Id. at 1507 (emphasis

added).

          B.     Georgia Does Not Affect The Summary Judgment Motions Now Before This
                 Court

          This is the case for three reasons:

          First, the Supreme Court made clear that the application of the government edicts

doctrine depends entirely “on the identity of the author,” specifically, whether the author is a

                                                      4
        Case 1:13-cv-01215-TSC Document 225 Filed 07/17/20 Page 5 of 12




judge or legislator producing a work in the course of their official duties as a judge or legislator.

Georgia, 140 S. Ct. at 1506 (emphasis added). The Court was clear that the doctrine “does not

apply” to “private parties.” Id. at 1507. It is undisputed that the Plaintiffs in this case are private

parties, not judges or legislators.

        PRO asserted in its motion for summary judgment that some (unspecified) documents

purportedly show that some (unidentified) “federal employees” had some (unexplained)

“involvement” in drafting some (unidentified) standards. PRO’s Combined Opp. to Pls’ Mot. for

Summ. J. and Second Mot. for Summ. J., Dkt. 202-2, at 44. The Supreme Court’s decision in

Georgia does not assist PRO at all with this argument. After years of discovery in this case,

PRO still cannot point to any evidence that any text in any standard was written by any judge or

any legislator—much less any judge or legislator acting in the course of their official duties, as

was at issue in Georgia.

        Even if the Court’s analysis extended beyond judges and legislators (which it does not),

PRO’s argument fails for reasons already briefed. As the D.C. Circuit held, PRO’s challenge to

Plaintiffs’ authorship of the standards is both “forfeited” and “meritless.” Am. Soc’y for Testing

& Materials v. Public.Resource.Org, Inc., 896 F.3d 437, 446 (D.C. Cir. 2018) (“ASTM II”).

That ruling is law of the case for the standards on which Plaintiffs’ previously moved. Trout v.

Garrett, 780 F. Supp. 1396, 1425 & n.71 (D.D.C. 1991). And this Court’s reasoning in its prior

decision applies with equal force to the remaining standards: merely citing to the participation of

volunteers or federal government employees in the code development process does not raise a

genuine issue of material fact for trial when PRO has “failed to meet its initial burden” to

introduce evidence “disproving Plaintiffs’ authorship.” Am. Soc’y for Testing & Materials v.

Public.Resource.Org, Inc., 2017 WL 473822, at *7 (D.D.C. Feb. 2, 2017) (“ASTM I”); Roeslin v.



                                                   5
        Case 1:13-cv-01215-TSC Document 225 Filed 07/17/20 Page 6 of 12




District of Columbia, 921 F. Supp. 793, 797 (D.D.C. 1995) (finding that, because the copyright

registration listed plaintiff as the author, the “burden is thus on the defendant to establish” that

plaintiff was not the author).

       Second, the D.C. Circuit remanded for further consideration of the defense of fair use,

which was not in issue in Georgia. The D.C. Circuit’s remand order was very specific, directing

consideration of whether PRO could establish its affirmative defense of fair use on a standard-

by-standard basis.1 ASTM II, 896 F.3d at 447. The critical question that the D.C. Circuit

identified for the fair use analysis is whether, for each portion of each standard that PRO copied,

the text is “essential to complying with [a] legal duty,” as compared to just “help[ing] inform

one’s understanding of the law.” Id. at 450 (emphasis added). Georgia does not impact the

question of whether any portion of any standard that PRO copied and distributed is “essential to

complying with [a] legal duty.” On the contrary, Georgia was clear that the applicability of the

government edicts doctrine does not turn on “whether a given material carries the force of law.”

Georgia, 140 S. Ct. at 1506.

       PRO has argued that Georgia affects the fair use inquiry because the Court purportedly

laid down “a bright-line rule on copyright enforceability” that takes precedence over the D.C.

Circuit’s decision to address the fair use defense before reaching PRO’s other arguments. PRO

Response 2. As PRO admits, however, “fair use was not before the Supreme Court,” id., and the

Court’s opinion did not establish the rule PRO claims it did.

       The Court’s only discussion of fair use came in explaining why government authorship—

and not the legal force of the particular government-authored document—was the touchstone of



1
 The D.C. Circuit also remanded for consideration of PRO’s trademark fair use defense. It is
undisputed that Georgia has no bearing on PRO’s trademark defense.

                                                   6
        Case 1:13-cv-01215-TSC Document 225 Filed 07/17/20 Page 7 of 12




the government edicts doctrine. See Georgia, 140 S. Ct. at 1512-13. Again, where works are

privately authored (as here), the government edicts doctrine has no relevance.2 The discussion

that PRO cites is likewise inapposite. Specifically, the Court observed that:

       If everything short of statutes and opinions were copyrightable, then States would
       be free to offer a whole range of premium legal works for those who can afford
       the extra benefit. A State could monetize its entire suite of legislative history.
       With today’s digital tools, States might even launch a subscription or pay-per-law
       service.

Id. (emphasis added). As is clear from the opinion, the Court’s concern was with the potential

pitfalls of “a State” owning ancillary materials created by judges or legislators. The Court then

explained how its holding obviated these concerns as well as any need for a fair use analysis with

respect to State-authored works:

       Thankfully, there is a clear path forward that avoids these concerns—the one we
       are already on. Instead of examining whether given material carries “the force of
       law,” we ask only whether the author of the work is a judge or a legislator.

Id. at 1513 (emphasis added).

       In sum, Georgia’s discussion of fair use was all in the context of the government edicts

doctrine and the potential for the State claiming ownership over the official works of its judges

and legislators. The discussion has no bearing on the question here, where private parties are

responsible for the creation of the works in suit.

       Third, PRO undoubtedly will argue that the Supreme Court’s statement that “[t]he

animating principle behind [the government edicts doctrine] is that no one can own the law,” id.

at 1507, resolves this case. That statement does no such thing. Plaintiffs’ case has never been




2
  The D.C. Circuit’s opinion, which is the law of this case, instructs that where the underlying
works are created by private parties, the fair use inquiry involves whether the specific text the
defendant copies and distributes is “essential to complying with [a] legal duty,” as compared to
just “help[ing] inform one’s understanding of the law.” ASTM II, 896 F.3d at 450.

                                                     7
        Case 1:13-cv-01215-TSC Document 225 Filed 07/17/20 Page 8 of 12




about whether they “own the law.” It is about whether PRO may copy and distribute Plaintiffs’

original works of authorship in their entirety. The Supreme Court made clear in the same

paragraph in which the foregoing statement appears that “[o]ur cases give effect to that principle

in the copyright context through construction of the statutory term ‘author.’” Id. (citation

omitted). In particular, those cases “bar[] the officials responsible for creating the law from

being considered the ‘author[s]’ of ‘whatever work they perform in their capacity’ as

lawmakers.” Id. (quoting Banks, 128 U.S. at 253). Under Georgia, the question for a court

applying the government edicts doctrine is thus simply whether a work is authored by judges or

lawmakers in their official capacities. Plaintiffs’ standards decidedly were not.

II.    THE GEORGIA RULE DOES NOT EXPAND OR PROVIDE CAUSE TO EXPAND, THE SCOPE
       OF THE D.C. CIRCUIT’S REMAND

       In Georgia’s wake, PRO asserted that the decision provided cause for disregarding the

scope of the D.C. Circuit’s remand because “if [the Supreme Court’s guidance] had existed, it

would have influenced the [prior] decisions of both this Court and the Court of Appeals.” PRO

Response 1-2. PRO argues that Georgia merits reopening questions of copyright enforceability,

the merger doctrine under copyright, and copyright ownership—issues that this Court resolved in

ASTM I and that are not part of the D.C. Circuit’s remand. See id. at 7. For the reasons

explained above—namely, that Georgia turned on the identity of the author—the Supreme

Court’s decision does not change the trajectory of this case.

       The D.C. Circuit held that it is “best at this juncture to address only the statutory fair use

issue” and “leave for another day the question of whether the Constitution permits copyright to

persist in works incorporated by reference into law.” ASTM II, 896 F.3d at 447. The D.C.

Circuit did this in part to avoid “the economic consequences that might result from the SDOs

losing copyright” and to avoid “creating a number of sui generis caveats to copyright law for


                                                  8
        Case 1:13-cv-01215-TSC Document 225 Filed 07/17/20 Page 9 of 12




incorporated standards.” Id. Accordingly, the D.C. Circuit concluded that “the better course is

to remand the case for the district court to further develop the factual record and weigh the [fair

use] factors as applied to PRO’s use of each standard.” Id. at 448-49. The D.C. Circuit’s

decision sets the scope of remand proceedings in this case. Contrary to PRO’s suggestion,

addressing fair use now, as required by the remand, will not result in a “pinball effect” of appeals

and remands. PRO Response 4. The issues of copyright enforceability, merger, and copyright

ownership remain before the D.C. Circuit and are issues of law for which the record needs no

further factual development.

       Given PRO’s demonstrated penchant for trying to expand the issues in this case and these

remand proceedings, PRO likely will use its brief to make arguments and cite cases beyond

Georgia, for the purpose of re-litigating issues already previously decided in this Court. The

Court’s July 9, 2020 Minute Order makes clear that any request for new motions may be made, if

at all, “only after a ruling on the current motions and anticipated supplemental briefs.” July 9,

2020, Minute Order (emphasis added). Should PRO use its supplemental brief on the impact of

the Georgia decision to advocate again for multiplying the issues before the Court, Plaintiffs will

respond accordingly in their responsive supplemental brief. At this juncture, it suffices to note

that the D.C. Circuit was quite deliberate about limiting the issues for remand.

                                         CONCLUSION

       Plaintiffs submit that Georgia does not affect the questions before the Court on the

pending motions. Plaintiffs respectfully request that the Court grant their motion for summary

judgment and deny PRO’s motion.




                                                 9
       Case 1:13-cv-01215-TSC Document 225 Filed 07/17/20 Page 10 of 12




Dated: July 17, 2020            Respectfully submitted,



                                 /s/ J. Kevin Fee

                                 J. Kevin Fee (D.C. Bar: 494016)
                                 Jane W. Wise (D.C. Bar: 1027769)
                                 Morgan, Lewis & Bockius LLP
                                 1111 Pennsylvania Ave., N.W.
                                 Washington, D.C. 20004
                                 Tel: 202.739.5353
                                 Email: kevin.fee@morganlewis.com
                                        jane.wise@morganlewis.com

                                 Counsel for American Society for Testing and Materials
                                 d/b/a ASTM International


                                 /s/ Kelly M. Klaus

                                 Kelly M. Klaus (pro hac vice)
                                 MUNGER, TOLLES & OLSON LLP
                                 560 Mission St., 27th Floor
                                 San Francisco, CA 94105
                                 Tel: 415.512.4000
                                 Email: Kelly.Klaus@mto.com

                                 Rose L. Ehler (pro hac vice)
                                 MUNGER, TOLLES & OLSON LLP
                                 350 South Grand Ave., 50th Floor
                                 Los Angeles, CA 90071
                                 Tel: 213.683.9100
                                 Email: Rose.Ehler@mto.com

                                 Rachel G. Miller-Ziegler
                                 MUNGER, TOLLES & OLSON LLP
                                 1155 F St. NW, 7th Floor
                                 Washington, DC 20004
                                 Tel: 202.220.1100
                                 Email: Rachel.Miller-Ziegler@mto.com

                                 Counsel for National Fire Protection Association, Inc.




                                       10
Case 1:13-cv-01215-TSC Document 225 Filed 07/17/20 Page 11 of 12




                          /s/ J. Blake Cunningham

                          Jeffrey S. Bucholtz (D.C. Bar: 452385)
                          David Mattern
                          King & Spalding LLP
                          1700 Pennsylvania Avenue, NW, Ste. 200
                          Washington, DC 20006-4707
                          Tel: 202.737.0500
                          Email: jbucholtz@kslaw.com

                          J. Blake Cunningham
                          King & Spalding LLP
                          101 Second Street, Ste. 2300
                          San Francisco, CA 94105
                          Tel: 415.318.1211
                          Email: bcunningham@kslaw.com

                         Counsel for American Society of Heating, Refrigerating,
                         and Air Conditioning Engineers




                               11
       Case 1:13-cv-01215-TSC Document 225 Filed 07/17/20 Page 12 of 12




                               CERTIFICATE OF SERVICE

       I hereby certify that on July 17, 2020 a true and correct copy of the foregoing document

was served via CM/ECF upon all counsel of record.



                                        /s/ Jane W. Wise__
                                        Jane W. Wise




                                               12
